Citation Nr: 0634400	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-36 746	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina

THE ISSUE

Whether the appellant may be recognized as the veteran's 
common law wife to receive VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1961 to 
February 1965.  He died in December 2003.  The appellant is 
alleging entitlement to VA death benefits as his common law 
wife.  She appealed to the Board of Veterans' Appeals (Board) 
from a January 2005 administrative decision by the RO in 
Columbia, South Carolina.  

In July 2006, to support her claim, the appellant testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge of the Board.


FINDINGS OF FACT

1.  The appellant and the veteran were married in October 
1974.

2.  They divorced in October 1982.

3.  They did not re-marry.

4.  Following their divorce, it is not shown they had a 
mutual agreement to enter into a relationship as husband and 
wife.

5.  The veteran died in December 2003, not married to the 
appellant.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's common 
law wife.  38 U.S.C.A. § 103 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1(j), 3.50, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA complied with its Pelegrini II notification duties in 
regards to the appellant 's claim by means of letters dated 
in February 2004, June 2004 and June 2006.    

In particular, the Board notes that the February and June 
2004 letters told the appellant what evidence VA would obtain 
and what evidence she was responsible for obtaining.  The 
letters also apprised her that if she had any relevant 
evidence or information to submit, then she should let the RO 
know - which was tantamount to asking that she provide any 
relevant evidence in her possession.  

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
February and June 2004 letters were sent prior to the 
adjudication in January 2005.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this particular case at hand, the appellant was provided 
specific notice of what type of information and evidence was 
needed to substantiate her claim on appeal.  She was also 
provided notice of the type of evidence necessary to 
establish an effective date.  And the particular nature of 
her claim (for recognition as the veteran's common law wife) 
does not invoke consideration of the disability rating 
element.  Furthermore, even if it did, since the Board is 
denying her claim, any concerns about the disability rating 
and effective date elements are rendered moot.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  Thus, 
the appeal is ready to be considered on the merits.

Analysis

The appellant is requesting VA death benefits as the 
veteran's common law wife (so his de facto surviving spouse).

Generally, when the veteran dies from a service-connected 
disability, VA will pay dependency and indemnity compensation 
(DIC) to the surviving spouse.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Even if the cause of the veteran's death is not service-
connected, the surviving spouse possibly may receive pension.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.

The term "surviving spouse" means a person of the opposite 
sex who is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50.

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage or 
the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103; 38 C.F.R. § 
3.1(j)

Records show that, in October 1974, the appellant and the 
veteran were married in South Carolina and were divorced in 
October 1982.  The appellant contends that, even though they 
were divorced in 1982, they lived together from 1984 to July 
2003 as husband and wife and had a common law marriage at the 
time of his death.  Statements dated in February 2004 from 
the appellant's daughter-in-law and neighbor have been 
submitted to support this assertion.  These statements 
essentially indicate the couple had a happy life until death.

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.   38 C.F.R. § 3.205(a)(6).

This evidence should be supplemented by affidavits or 
certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage, 
including the periods of cohabitation, places of residences, 
whether the parties held themselves out as husband and wife 
and whether they were generally accepted as such in the 
communities in which they lived.  Id.

While the state of South Carolina recognizes common law 
marriages, they are predicated on a present intent to enter 
into a marriage contract.  "It is essential to a common law 
marriage that there shall be a mutual agreement between the 
parties to assume toward each other the relation of husband 
and wife."  Johnson v. Johnson, 235 S.C. 542, 550, 112 
S.E.2d 647, 651 (1960).

The intent in marriage is usually evidenced by a public and 
unequivocal declaration of the parties, but that is not 
necessary; the intent may exist though never public and 
formally declared; nevertheless the intent must exist. . . . 
It is true that when the intent has not been formally and 
publicly declared, . . . it may yet rest in circumstances.  
Kirby v. Kirby, 270 S.C. 137, 140, 241 S.E.2d 415, 416 (1978) 
(quoting Tedder v. Tedder, 108 S.C. 271, 276, 94 S.E. 19, 20 
(1917)).



Two lines of South Carolina common law marriage cases have 
emerged over the years.  Barker v. Barker, 330 S.C. at 367, 
499 S.E.2d at 506 (1998).  The first provides that a common 
law marriage may be proved by a preponderance of the 
evidence.  Kirby, 270 S.C. at 140, 241 S.E.2d at 416; Ex 
parte Blizzard, 185 S.C. 131, 133, 193 S.E. 633, 634 (1937).

The second line is based on "a strong presumption in favor of 
marriage by cohabitation, apparently matrimonial, coupled 
with social acceptance over a long period of time."  Barker, 
330 S.C. at 367, 499 S.E.2d at 506.

Although the supporting statements in this particular case 
allege the veteran and the appellant had a happy life until 
his death, these reports are contradicted by other more 
persuasive evidence in the claims file.

Of note, in September 2003 the veteran was admitted to the 
Dorn VA Medical Center (VAMC) in Columbia, SC, for treatment 
of his recently diagnosed right mandibular carcinoma.  Due to 
his terminal condition he was referred for community nursing 
home placement.  And he voiced concern over going to a 
nursing home because he believed he would be too far away 
from his sisters.  There was no mention of the appellant as 
an alternative source for his hospice care.

In October 2003 a brief social work assessment was conducted 
for nursing home placement purposes.  And during the 
assessment the veteran reported that he had five children and 
was currently living with his oldest child, S. Adams, since 
he broke his leg in January 2003.  He also reported that he 
was married for ten years and divorced for 25 years.

The veteran's death certificate lists his marital status as 
divorced and the informant was listed as [redacted].  

In a January 2004 application for burial benefits, Ms. 
[redacted] listed her relationship to the veteran as his sister.

Subsequently, in January 2005, the RO contacted Ms. [redacted] 
to obtain information concerning the veteran and appellant's 
purported relationship following their divorce.  And in 
response, Ms. [redacted] stated the veteran and the appellant 
never reconciled after their divorce and never held 
themselves out to the community as husband and wife.  She 
indicated that at one point the veteran rented a room from 
the appellant because he had no where else to stay, but she 
could not recall the dates.  She also said the veteran rented 
a room from his oldest son.

During her July 2006 hearing the appellant acknowledged that 
she and the veteran divorced in 1982.  But she claimed that 
shortly after their divorce, in approximately 1983 or 1984, 
the veteran again lived with her until July 2003.  She said 
at the time of separation in July 2003, he moved in with 
their son who cared for him during the week.  But on the 
weekends he would return to her home and she would care for 
him.  In terms of financial support, she claimed he helped 
her buy groceries and had one bill in his name.   

The veteran's statements and proclamations in 2003, when 
there was no VA claim at issue concerning his now purported 
relationship with the appellant, establish they did not have 
the requisite intent (a mutual agreement that is) to support 
the finding of a common law marriage.  His contemporaneous VA 
treatment records clearly show he considered himself 
divorced, not in a marital relationship - even de facto, and 
the other contemporaneous statements show he was concerned 
about living too far away from his sisters, not the 
appellant.  It stands to reason that had he in fact 
considered her his marital partner at that time, he would 
have mentioned or somehow identified her as a possible source 
of his hospice care.  But he clearly did not, electing 
instead other apparently viable options.

The veteran's statements and proclamations in 2003 are 
especially credible and probative because they were made 
outside of the context of filing a claim for a VA benefit.  
There was no incentive when he made those statements, 
financial or otherwise, to fabricate information for personal 
gain.  Rather, the primary concern at the time was his 
hospice care, and more specifically exhausting his available 
options, none of which unfortunately included the appellant.  
So the veteran's unbiased statements call into question the 
more recent allegations to the contrary by the appellant, her 
neighbor, and daughter-in-law.  Their statements, 
in comparison, were made long after the fact and indeed not 
until their very credibility is outcome determinative in the 
appeal at issue.

Moreover, the Board observes that the individual who informed 
the authorities of the veteran's death was his sister - not 
the appellant.  And when asked to expound on the purported 
relationship (following the 1982 divorce) between the veteran 
and appellant, the sister expressly denied the veteran and 
appellant ever reconciled or held themselves out as husband 
and wife following their divorce.  The sister went on to note 
that the only reason the veteran lived with the appellant 
until 2003, in whatever capacity, was because he had no other 
place to live.  And even this residence appears to have only 
been temporary, not the permanent type required to conclude a 
common law marriage existed.

Thus, for these reasons and bases, the preponderance of the 
evidence shows that, for the time between the divorce and his 
death, there was no showing the veteran and the appellant 
intended to again enter into a relationship as husband and 
wife.  Consequently, at the time of his death, he and the 
appellant may not be found to have been married under common 
law or otherwise.  So she, in turn, may not be considered his 
surviving spouse and derivative eligible claimant for VA 
death benefits on that basis.




ORDER

The appellant may not be recognized as the veteran's common 
law wife to receive VA death benefits.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


